JORGENSON, Judge,
specially concurring.
While I agree with the result reached today, I would explicitly hold that the ordinance in question violates neither Article I, section 21, of the Florida Constitution (guarantee of access to courts) nor Article VIII, section 11 (Dade County Home Rule charter provision). As the court points out, the ordinance simply requires employees who elect to receive the short-term disability benefits to forbear from suing the county while receiving the supplemental pay.